Citation Nr: 1729568	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-49 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a pulmonary disability (claimed as chronic chest pain), to include as a residual of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served for more than twenty years on active duty in the U.S. Navy from March 1973 to August 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for PTSD and for chronic chest pain.  The Veteran timely appealed.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The issue of service connection for a pulmonary disability, to include as a residual of exposure to asbestos, is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not establish a current diagnosed mental health disorder or signs and symptoms of a current mental health disorder including PTSD. 

2.  The Veteran's claimed in-service stressor during active service is neither combat-related nor related to her fear of hostile military or terrorist activity, and has not been corroborated by service records or by other credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by October 2009 and March 2012 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to her claim for service connection for PTSD have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records, service personnel records, and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for her claimed PTSD.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no evidence of current PTSD or symptoms of a current psychiatric disability; nor is there evidence of in-service disease or injury or of personal assault or trauma, nor competent medical evidence suggesting a relationship between current PTSD disability and active service.  Based on the facts of this case, VA has no duty to provide further VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The Veteran served as a U.S. Navy personnel specialist retiring at the rank of Chief Personnelman.  She seeks service connection for PTSD which she believes is associated with unspecified discrimination by her supervisor when serving in the paygrade of E1 in active service.  In March 2010 and December 2010 statements, the Veteran reported that she experienced racial and gender discrimination by her supervisor at her first duty station because the supervisor felt that the Navy had no need for women or those of her race.  She contended that this prejudice caused stress at that time and held her back from advancement such that she required 17 years to be promoted to Chief Petty Officer.   

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, a psychosis is considered chronic under section 3.309, but PTSD is not considered a psychosis. 38 C.F.R. § 3.384 (2016).   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Here, there is no initial enlistment examination of record, and the Veteran is presumed sound at entry.

Clinical evaluations for re-enlistment in March 1980, for extension in February 1984, for annual physical in April 1989, and for transfer to Fleet Reserve in February 1993, showed a normal psychiatric system; and the Veteran had checked "no" in response to whether she ever had, or now had nervous trouble of any sort or depression or excessive worry, on reports of medical history completed in November 1986, April 1989, and February 1993.  

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service. 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304. 

Although the Veteran's personnel records reflect foreign service, the evidence does not reflect-and the Veteran has not alleged-combat service.

In December 2009, the RO made a formal finding that there was a lack of information to verify the Veteran's claimed stressor. Here, the Veteran had not responded to VA's request for stressor information (see letter to Veteran, dated October 5, 2009) other than the description of discrimination provided in the December 2010 statement.

In March 2010, the Veteran explained that what she experienced in active service was not combat-related and that she was never diagnosed with any mental imbalance or what is now called "PTSD."  She indicated that she experienced discrimination as an "E1" and had no rights in service, and that her problems stayed hidden.  The Veteran is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005). 

VA also amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors. 75 Fed. Reg. 39843 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.

In April 2015, the Veteran's representative indicated that the Veteran felt discriminated against throughout her active service for being a black female.

The Board notes that service treatment records do not reflect any findings or complaints of PTSD.  No psychiatric disability was found at the time of the Veteran's examination for transfer to Fleet Reserve in February 1993 or within the first post-service year.

Although the Veteran filed a claim for PTSD and is competent to report certain events in service, she has not reported experiencing any signs and symptoms of a mental health disability during the period of the appeal nor has she identified any competent clinical treatment or diagnosis of a current mental health disorder.  

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Veteran has not reported any current signs or symptoms, and the diagnosis of a mental health disorder is a complex medical matter requiring training and expertise that the Veteran does not possess.   Therefore, the first element of service connection is not met.  



Even assuming, without deciding, that the Veteran has a diagnosis of PTSD, her in-service stressor of "discrimination" neither involves combat nor a fear of hostile military or terrorist activity. Nor has the in-service stressor been corroborated by service records or by other credible supporting evidence.  Significantly, each of the Veteran's performance evaluations showed high marks and proficiency.  

In essence, the Veteran has not provided sufficient detail of alleged stressor, or discrimination.  Nor has she provided any statements from former service comrades or others, or identified any other sources of information, that would corroborate the alleged in-service stressor.

The Veteran has had a number of opportunities to provide more details concerning her claimed in-service stressor-to include in response to the October 2010 SOC (which noted no verifiable stressor)-but has not done so.  Under these circumstances, any attempt to independently verify the occurrence of the Veteran's claimed in-service stressor is not warranted. Moreover, service personnel records show that the Veteran remained on active duty for more than 20 years and received numerous excellent to outstanding evaluations and was advanced to senior non-commissioned officer rank.  Although the reported discrimination may have occurred, the record is not consistent with the onset of a mental health disability or evidence of a change in behavior caused by that experience.   

At this juncture, then, there is no verified or verifiable in-service stressful experience to support a diagnosis of PTSD, and no basis for undertaking any further development on this element of the claim.

Accordingly, notwithstanding the Veteran's assertions, the competent evidence weighs against a finding that the Veteran's claimed PTSD is linked to her active service.  Hence, the preponderance of the evidence is against the claim. The benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

Chronic Chest Pain 

In March 2010, the Veteran reported that she undergoes treatment by a pulmonologist in Colorado Springs-namely, Dr. Allan Davidson of Pulmonary Associates, P.C.  The RO or VA's Appeals Management Office (AMO) should specifically seek the Veteran's authorization for release of treatment records pertaining to chronic chest pain.

The Veteran contends that service connection for a disability manifested by chronic chest pain is warranted on the basis that she was treated various times for symptoms of chest pain in active service, and she was exposed to asbestos.  The Veteran is competent to describe her symptoms.

Service treatment records show that the Veteran underwent asbestos surveillance in March 1985.  Chest X-rays at the time revealed basilar increased in bronchovascular markings.  The Veteran received emergency care and treatment in September 1985 for chest pains.  Examination at that time revealed that her heart had a regular rhythm and rate, and that her lungs were clear to auscultation. Anterior pressure to the chest wall at the sixth and seventh ribs was noted.  An electrocardiogram was unremarkable.  On reports of medical history completed by the Veteran in November 1986 and in February 1993, she reported pain or pressure in chest.  The November 1986 examiner noted episodes of sharp localized anterior chest wall pain (diagnosed as muscle spasm before), and no history of cardiac disease.  The February 1993 examiner noted chest pains evaluated by chest X-rays, and estimated as non-cardiac pain. 

A VA examiner in April 2012 opined that the Veteran's history of chronic chest pain is considered chest wall pain and is not considered a cardiac condition. 

The report of an April 2012 VA lung examination includes a diagnosis of pulmonary nodule of right middle lobe and pulmonary nodules of right minor fissure.  The examiner reviewed the Veteran's medical history, and acknowledged her exposure to asbestos in active service.  However, the examiner noted that a computed tomography scan was not indicative of asbestos condition.  The examiner also reviewed the pulmonary test results and found no evidence of a chronic obstructive or restrictive lung disease.   Following examination, the examiner found no evidence of pleural disease or interstitial lung abnormalities but noted the incidental 4-millimeter nodule in the right middle lobe.  The examiner also found a dilated ascending aorta, and noted that the enlarged main pulmonary artery may indicate possible pulmonary hypertension.  The examiner opined that it is unclear what is causing the Veteran's current chest condition; and that her current condition of hypertensive heart disease, as shown on echocardiogram, is not consistent with in-service notations of non-cardiac chest condition which were documented as costochondritis.

Pulmonary function testing in May 2012 revealed findings congruent with hyperinflation of lungs as noted on chest X-rays, as well as findings indicative of restrictive process.  There was no medical objective evidence to provide for a diagnosis of asbestosis.  Records also show that the Veteran reported a twenty-year history of smoking two packs per day.  

Under these circumstances, the Board finds that the evidence of record does contain credible lay evidence of recurrent chest discomfort but is inconclusive with respect to a diagnosis and a determination whether the current disorder is attributable to the costochondritis for which the Veteran received treatment during active service.   An examination is needed to determine whether the Veteran has a current disability manifested by chronic chest pain that either had its onset during service or is related to her active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2016).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to chronic chest pain from Dr. Allan Davidson of Pulmonary Associates, P.C., in Colorado Springs, Colorado, dated from September 1993 to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMO is unable to secure such records, the RO or AMO must notify the Veteran and (a) identify the specific records the RO or AMO is unable to obtain; (b) briefly explain the efforts that the RO or AMO made to obtain those records; (c) describe any further action to be taken by the RO or AMO with respect to the claim; and (d) inform the Veteran that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from August 2012 forward; and associate them with the Veteran's claims file.

3.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of chronic chest pain, and the likely etiology of each disease or injury. 

For any current disability identified, the examiner(s) is requested to determine whether it is at least as likely as not (50 percent probability or more) that it is the result of disease or injury incurred during active service-specifically, to include the in-service complaints of chest pain and/or exposure to asbestos; and the Veteran's account of continuing symptoms of intermittent chest pains since then.  If other causes are more likely, those should be noted.

The examiner(s) should provide a rationale for the opinions.

The examiner(s) is asked to explain the reasons behind any opinions offered.  The examiner(s) is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and her representative until they are notified by the RO or AMO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


